Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule “A” for decision upon stipulation reading as follows:
*455IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the appeals for reappraisement enumerated in Schedule .“A”, attached hereto and made part hereof, consists of birch plywood exported from Finland in the year 1957 and that the merchandise is, except for the items of merchandise set forth in Schedules “B” and “0” hereto annexed, properly valued on the basis of export value as defined in Section 402 (d) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED, that the merchandise described in Schedule “B”, attached hereto, consists of birch plywood exported from Finland in the year 1957 and that the said merchandise is properly valued on the basis of foreign value, as defined in Section 402 (e) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that, with respect to the merchandise referred to in Schedule “A”, hereto annexed, that the value or price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the invoice unit values, less ocean freight and insurance, with no allowance for any discounts appearing on the invoices.
IT IS FURTHER STIPULATED AND AGREED that, with respect to the merchandise described in Schedule “B”, hereto annexed, the value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for home consumption, including cost of containers and coverings and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the appraised unit values, less 10% net packed. As to the merchandise specified in Schedule “C”, hereto annexed, the appeals are hereby abandoned.
IT IS FURTHER STIPULATED AND AGREED that the appeals enumerated in Schedules “A”, “B” and “O”, annexed hereto and made part hereof, may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, as amended, to be the -proper basis for the determination of the value of the merchandise covered by the appeals for reappraisement enumerated in the said schedule “A,” except for the items of merchandise set forth in schedules “B” and “C,” also attached hereto, and that such value in each instance is the invoice unit values, less ocean freight and insurance, with no allowance for any discounts appearing on the invoices. As to the items of merchandise set forth in schedule “B,” I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of such items, and that such value is the appraised unit values, less 10 per centum, net packed.
*456Insofar as they relate to the items of merchandise set forth in schedule “C,” the appeals for reappraisement enumerated therein, having been abandoned, are dismissed.
Judgment will issue accordingly.
Schedule “A”
Reappraisement Nos. R59/14670 etc. New Orleans Entries
Reappraisement No. Entry No. Date of exportation
R59/14670 8481 3/22/57
R59/14671 9090 4/15/57
R69/14672 1915 7/29/57
R59/14673 5143 11/13/57
Schedule “B”
Reappraisement No. R59/14670 etc. New Orleans Entries
1. 2. 3. 4 5.
Reappraise- Entry Date of Description of ment No. No. export merchandise Appraised value per M sq. feet.
R59/14670 8481 3/22/57
Shipper: Ahlstrom OT., birch plywood as follows:
thick BJ/BB grade, %"
72” x 48" 288.10
48” x 48” 250. 00
32” x 60" 263.01
Schedule “C”
Reappraisement No. R59/14670 etc. New Orleans Entries
1. 2. 3. 4. 5.
Reappraise- Entry Date of Description of ment No. No. export merchandise Appraised value per M sq. feet
R59/14670 8481 3/22/57
Shipper: Enso Gutzeit, Birch plywood as follows:
BB/WG grade, thick
42” x 72" 182.45
R59/14671 9090 4/15/57
Shipper: Enso Gutzeit, birch plywood as follows:
BJ/BB grade, thick
72” x 48” 253.72
60” x 60" 243.04
48” x 48" 222. 98
B/B grade, %” thick
60" x 48” 207.62